Judgment unanimously affirmed. Memorandum: Defendant moved to suppress statements he made to police officers on the ground that they had been taken in violation of his right to counsel. The suppression court properly denied defendant’s motion. Defendant failed to show that either police officer witness had actual knowledge of an outstanding, prior criminal charge at the time defendant was interrogated; therefore, he failed to prove that the officers were under an obligation to inquire whether he was represented by an attorney on that charge (People v Bartolomeo, 53 NY2d 225). Further, defendant did not sustain his burden of proving that he was, in fact, represented by counsel on the prior charge at the time of the interrogation (see, People v Rosa, 65 NY2d 380; People v Ryans, 118 AD2d *943741). (Appeal from judgment of Genesee County Court, Morton, J. — burglary, third degree.) Present — Doerr, J. P., Boomer, Green, Balio and Davis, JJ.